DETAILED ACTION
1.	The applicant’s amendment filed 04/21/2021 was received. Claim 1 was amended. Claim 7 remains withdrawn from further consideration. Claim 8 is new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 02/12/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claim 7 directed to Group II, non-elected without traverse. Accordingly, claim 7 has been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Davancens et al. (US 2015/0343487 A1) of claims 1 & 4 are withdrawn per amendments of claim 1. 

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Davancens et al. (US 2015/0343487 A1) and Remde et al. (US 2006/0135907 A1) of claims 2-3 & 5-6 are withdrawn per amendments of claim 1. 

7.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0114383 A1: [0063]-[0083]; fig 6-8B.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claim 7 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claim 7 has been cancelled.

	
Reasons for Allowance
9.	Claims 1-6 & 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A sealant discharging apparatus comprising: 
a sealing gun configured to discharge sealant to an object; 
a movement controller configured to cause the sealing gun and the object to move relatively; 
a discharge controller configured to control a discharge amount of the sealant discharged from the sealing gun; 

an air bubble detector configured to determine a radius of the sealant pool based on a result of measurement by the measuring instrument, and detect mixture of an air bubble in the sealant discharged from the sealing gun, on a basis of the determined radius of the sealant pool.” The closest prior art of record Davancens et al. (US 2015/0343487 A1), does not teach nor suggest “an air bubble detector configured to determine a radius of the sealant pool based on a result of measurement by the measuring instrument, and detect mixture of an air bubble in the sealant discharged from the sealing gun, on a basis of the determined radius of the sealant pool” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717